Citation Nr: 0304305	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  94-29 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Survivors and Dependents Education 
assistance pursuant to 38 U.S.C.A. Chapter 35.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.  
He died in March 1986.  The appellant is his surviving child.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
RO.  

The Board remanded the case to the RO for additional 
development of the record in February 2000.  



FINDINGS OF FACT

1.  The RO has notified, or attempted to notify, the 
appellant of the information and evidence needed to 
substantiate her claim.  

2.  The veteran died in March 1986 due to hemorrhagic 
gastritis/esophageal varices with shock, due to alcoholic 
cirrhosis of the liver.  

3.  No competent evidence has been submitted to show that the 
veteran's hemorrhagic gastritis/esophageal varices with 
shock, or alcoholic cirrhosis of the liver, had its clinical 
onset in service or was due to any event or incident therein.  

4.  At the time of his death, service connection had been 
established for an anxiety disorder, evaluated as 10 percent 
disabling, and hypertension, evaluated as 10 percent 
disabling.  

5.  Neither service-connected anxiety disorder nor the 
hypertension is shown to have caused or contributed 
substantially and materially in producing or accelerating the 
veteran's death.

6.  At the time of death, the veteran is not shown to have 
had a total disability deemed to be permanent in nature 
resulting from a service-connected disability.   



CONCLUSIONS OF LAW

1.  Neither the veteran's hemorrhagic gastritis/esophageal 
varices with shock, nor his alcoholic cirrhosis of the liver, 
was due to disease or injury that was incurred in or 
aggravated by the veteran's active service; nor may they be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2002).  

2.  A service-connected disability is not shown to have 
caused or contributed substantially or materially in 
producing the veteran's death.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2002).  

3.  The claim for Dependents' Educational Assistance benefits 
pursuant to the provisions of 38 U.S.C.A. Chapter 35 must be 
denied by operation of law.  38 U.S.C.A. §§ 3500, 3501 (West 
2002); 38 C.F.R. § 3.807 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Furthermore, VA may award dependency and indemnity 
compensation to a veteran's survivors based on the veteran's 
death from a substance abuse disability secondarily service 
connected under 38 C.F.R. § 3.310(a).  See VAOPGCPREC 7-99 
(June 9, 1999).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.   

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ, and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The evidence shows that the veteran died in March 1986.  At 
the time of his death, service connection had been 
established for an anxiety disorder, evaluated as 10 percent 
disabling, and for hypertension, evaluated as 10 percent 
disabling.  The death certificate lists the cause of the 
veteran's death as hemorrhagic gastritis/esophageal varices 
with shock, due to alcoholic cirrhosis of the liver.  

A VA psychiatric examination report dated in March 1985 
indicates that the veteran's alcohol use quieted his nerves 
considerably.  

Although noting this opinion was in no way conclusive, the 
Board found, in a February 2000 decision, that this opinion 
provided the plausibility of the claim, so that more 
development was required.  That decision noted that the VA 
examination suggested that the veteran's alcohol abuse might 
have been caused or aggravated by his service-connected 
anxiety disorder.  

Thus, in light of the Court's holding in Barela v. West, 11 
Vet. App. 280 (1998) and VAOPGCPREC 7-99, the Board remanded 
the claim for additional required development.  

Importantly, that decision also shows that the VA examination 
did not show that it was as likely as not that the veteran's 
alcohol abuse might have been caused or aggravated by his 
service-connected anxiety disorder.  Instead, the claim was 
remanded, in order for the appellant to provide additional 
identifying information.  

Specifically, the RO was to take appropriate action to 
contact the appellant in order to request that she identify 
the names, addresses, and approximate dates of treatment for 
any VA and non-VA health care providers who treated the 
veteran for his anxiety disorder and alcohol dependence 
disorder following service.  The appellant was also asked to 
identify any health care providers who might have treated the 
veteran's terminal condition just prior to his death.  

However, the appellant has not responded to the RO's efforts 
to assist her in developing the claim.  

Although the RO has attempted to contact the appellant at her 
last known address on several occasions; requested 
confirmation of the appellant's address from the US Postal 
Service; and requested the assistance of her accredited 
representative; all attempts to reach the appellant since 
1995 have proven fruitless.  

Further, the Board notes that as the appellant provided VA 
with an address change on her January 1994 NOD; requested the 
rescheduling of her personal hearing on several occasions in 
1994; and again contacted the RO in 1995; she was well aware 
of the procedures for keeping VA appraised of her current 
address, had she desired to do so.  

A careful review of the evidence, however, shows that the 
appellant failed to appear to her rescheduled January 1996 
hearing and has not contacted VA since 1995.  Although the RO 
has attempted, through numerous avenues, to contact the 
veteran since early 2000, there have been no productive 
results.  

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a [claimant] wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

Clearly, therefore, it was incumbent upon the appellant to 
cooperate in any way that would facilitate the RO's efforts 
in developing this claim, to include providing information as 
to her current address.  

The RO has made every possible attempt to contact her, 
including calling her multiple times at her school, home, and 
work phone numbers of record, and requesting official 
verification of her last known address of record from the 
United States Postal Service.  Further, they have requested 
the assistance of her accredited representative, all to no 
avail.  

Numerous letters were sent to her last know address, all 
without a response.  

Thus, the Board has only the March 1985 VA psychiatric 
examination and the veteran's death certificate upon which to 
base its review.  

A VA psychiatric examination report dated in March 1985 
indicates that the veteran reported that he did not seek 
mental health care, but that he related that "he managed to 
calm himself down by drinking."  He also stated that he had 
been drinking since he was 18 and drank about 1/2 pint per day.  
The impression, on Axis I, was (1) generalized anxiety 
disorder, (2) alcohol dependence and (3) rule out major 
depression.  There was no Axis II diagnosis.  

The death certificate lists the cause of the veteran's death 
as hemorrhagic gastritis/esophageal varices with shock, due 
to alcoholic cirrhosis of the liver.  There is not a third 
condition listed, nor are there any conditions listed under 
"Part II, Other Significant Conditions contributing to 
death, but not related to the immediate cause of given in 
Part 1(a)."  The veteran's date of birth was given as March 
[redacted], 1943, and he died on March [redacted], 1986.  

The evidence, although it may be suggestive, does not show 
that it is at least as likely as not that the veteran's death 
was due to either an established service-connected 
disability, or that the cause of death was due to a substance 
abuse disability secondarily service connected under 38 
C.F.R. § 3.310(a).   The Board has determined, therefore, 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for the cause of the 
veteran's death.  

Under such circumstances, service connection for the cause of 
the veteran's death must be denied.  

Turning to the issue of entitlement to Dependents' 
Educational Assistance pursuant to the provisions of 38 
U.S.C.A. Chapter 35, the Board notes that a child or 
surviving spouse of the veteran will have basic eligibility 
for such benefits where the veteran was discharged under 
other than dishonorable conditions, and had a permanent and 
total service-connected disability in existence at the date 
of his death; or where the veteran died as a result of a 
service- connected disability.  38 U.S.C.A. §§ 3500, 3501 
(West 2002); 38 C.F.R. § 3.807(a) (2002).  

The veteran did not have total disability in existence at the 
date of his death.  He was service-connected for an anxiety 
disorder, rated at 10 percent, and a hypertension disorder, 
also rated as 10 percent disabling.  

Moreover, the appellant has failed to show that the cause of 
the veteran's death, was in any way the result of any 
incident or incidents of his period of active service.  

Absent such evidence, the Board finds that the appellant's 
claim for Dependents' Educational Assistance benefits is 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Therefore, as the Board's review of the record is frustrated 
by the appellant's actions in failing to respond or appraise 
the VA of her current address, so that the development 
requested in the Board's February 2000 remand can be 
obtained, the appellant's claim must be denied.  

In reaching its determination, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 (VCAA), Public L. No. 
106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as those provisions redefine the obligations of 
the VA with respect to the duty to assist, and an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

However, in the case at hand, it is clear that the VA has met 
its "duty to assist" the claimant in the development of all 
facts pertinent to her claim.  To that end, in numerous 
pieces of recent correspondence, the appellant was informed 
of the VA's obligations under the new Act, and given the 
opportunity to provide information necessary to obtain any 
evidence which had not already been procured.  Again, she has 
completely frustrated appellate review by failing to respond 
or keep VA informed of her current address.  

Accordingly, the Board is of the opinion that no further duty 
to assist the appellant exists in this case.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim for Survivors and Dependents Educational assistance 
benefits under Chapter 35, Title 38, United States Code, is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

